         Case 1:19-cv-00445-BLW Document 48 Filed 10/09/20 Page 1 of 3




BART M. DAVIS, ID BAR NO. 2696
United States Attorney
CHRISTINE G. ENGLAND, CA BAR NO. 261501
Assistant United States Attorney
District of Idaho
Washington Group Plaza IV
800 East Park Blvd., Suite 600
Boise, ID 83712
Telephone: (208) 334-1211
Facsimile: (208) 334-1411
Email: Christine.England@usdoj.gov

JEAN E. WILLIAMS
Deputy Assistant Attorney General
Environment & Natural Resources Division
SEAN C. DUFFY, NY BAR NO. 4103131
EMMA L. HAMILTON, CA BAR NO. 325360
Trial Attorneys
United States Department of Justice
Natural Resources Section
150 M Street NE
Washington, DC 20002
Telephone: (202) 305-0445
Facsimile: (202) 305-0506
Email: sean.c.duffy@usdoj.gov

Attorneys for Federal Defendants

                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF IDAHO

 ALLIANCE FOR THE WILD ROCKIES, et al.,          Case No. 1:19-cv-445-BLW

               Plaintiffs,                       FEDERAL DEFENDANTS’
                                                 MOTION TO STAY
       v.                                        PLAINTIFFS’ MOTION FOR
                                                 ATTORNEYS’ FEES (ECF No.
 UNITED STATES FOREST SERVICE, et al.,           41) AND REQUEST TO
                                                 SHORTEN TIME
               Defendants,

       and

 PAYETTE FOREST COALITION, et al.,

               Defendant-Intervenors,


FED. DEFS.’ MOT. TO STAY PLS.’
MOT. FOR ATTORNEYS’ FEES                   1
          Case 1:19-cv-00445-BLW Document 48 Filed 10/09/20 Page 2 of 3




        Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and this Court’s inherent

authority to manage its docket, Federal Defendants hereby move the Court to stay Plaintiffs’

Motion for Attorneys’ Fees (ECF No. 41), and direct the Parties to file a joint report on the status

of fee negotiations two weeks after the Court rules on Federal Defendants’ and Intervenor-

Defendants’ pending motions under Federal Rule of Civil Procedure 59(e) to alter or amend the

August 11, 2020 Judgment.

        Intervenor-Defendants do not oppose this motion. In an effort to confer with Plaintiffs’

counsel, undersigned counsel for Federal Defendants contacted Plaintiffs’ counsel by email on

the morning of October 8, 2020 describing Federal Defendants’ proposal to stay the pending fees

motion and asking if Plaintiffs would consent to a stay. Federal Defendants reached out again

via email on October 9, 2020. Plaintiffs have not responded to either email indicating their

position, necessitating this filing.

        As Federal Defendants’ response to Plaintiffs’ Motion for Attorneys’ Fees is currently

due October 15, 2020, Federal Defendants also respectfully request that the Court shorten the

time for consideration of this motion pursuant to Dist. Idaho Loc. Civ. R. 6.1.



Dated: October 9, 2020                               JEAN E. WILLIAMS
                                                     Deputy Assistant Attorney General
                                                     Environment & Natural Resources Division

                                                     /s/ Emma L. Hamilton
                                                     EMMA L. HAMILTON
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Natural Resources Division
                                                     150 M Street NE
                                                     Washington, D.C. 20002
                                                     (202) 305-0479 (phone)
                                                     (202) 305-0506 (facsimile)
                                                     emma.hamilton@usdoj.gov

FED. DEFS.’ MOT. TO STAY PLS.’
MOT. FOR ATTORNEYS’ FEES                         2
        Case 1:19-cv-00445-BLW Document 48 Filed 10/09/20 Page 3 of 3




                                          SEAN C. DUFFY
                                          Trial Attorney
                                          United States Department of Justice
                                          Natural Resources Section
                                          150 M Street NE
                                          Washington, D.C. 20002
                                          (202) 305-0445 (phone)
                                          (202) 305-0506 (facsimile)
                                          sean.c.duffy@usdoj.gov

                                          Attorneys for Federal Defendants




FED. DEFS.’ MOT. TO STAY PLS.’
MOT. FOR ATTORNEYS’ FEES              3
